Exhibit 16.1 December 2, 2014 Securities and Exchange Commission treet, N.E. Washington, DC20549 Commissioners: We have read the statements made byWINHA International Group Limited under Item 4.01 of its Form 8-K/A2 dated December 2, 2014.We agree with the statements concerning our Firm in paragraph 1, 2, 3 and 4 of such Form 8-K/A2; we are not in a position to agree or disagree with other statements of WINHA International Group Limited contained therein. Very truly yours, /s/ Marcum Bernstein & Pinchuk llp Marcum Bernstein & Pinchuk llp
